Title: To James Madison from Levett Harris, 2 July 1807
From: Harris, Levett
To: Madison, James



private)
Sir,
St. Petersburg 21 June/ 2 July 1807.

Your letter of recommendation in favor of Mr. Poinsett was handed me by that gentleman in Novr. last, and it was highly gratifying to me to be able to introduce him at Court and to the principal nobility.  The personal worth & merit of Mr. Poinsett did not lessen the high opinion which is here entertained of our national character.  He had the honor to dine with the Emperor & Empress Dowager, & left this in March last on a visit to the interior provided with letters from the court, and I shall not be surprised if the generous attentions which have been hitherto shewn to Americans should induce many others to follow his example.
Some time since Mr. Ker Porter of London, whose talents as an artist are I believe not unknown in the United States, & who is now engaged by the Admiralty here to paint some of the leading events in the military history of Peter the Great, expressed to me an anxious wish to see the U. S. in possession of a specimen of his powers, and asked whether I would give him my ideas of the most suitable subjects, procure him the requisite information for a correct design, and consent to present his work to the President or to Congress.  In Acquainting him of my scruples to undertake such an Agency, I did not hesitate to accompany them with an assurance of my willingness to mention the subject to some one of our most distinguished characters in Power.  Mr. Porter thus addressed me a letter, which I take the liberty to inclose to You Sir, and if the offer of this gentleman be deemed worthy the notice of the President, Your reply to me with a communication of the instructions necessary to a prosecution of the design will be immediately made known to Mr. Porter.  With great truth & respect I have the honor to be Sir, Your most Obed. Servt

Levett Harris

